DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Wood (Reg. # 42,236) on 06/24/2021.

The application has been amended as follows: 

In the claims:

In claim 6, lines 20-21, the recitation of “and/or a poly(1,6 hexyl-1,5 pentyl carbonate) diol” has been deleted, and in line 21, the recitation of “and” has been replaced with --and further wherein--.

In claim 8, line 6, the recitation of “layer;” has been replaced with --layer,--.

In claim 9, line 2, the recitation of “a working electrode” has been replaced with --the working electrode--.

In claim 26, lines 6 and 8, the recitations of “60oC” have been replaced with --60°C--, and in lines 8-9, the recitation of “a polyurea-urethane copolymer molecular formed from a reaction mixture that does not include the polycarbonate diol” has been replaced with --a polyurea-urethane copolymer formed from the comparative reaction mixture--.

In claim 29, line 20, the recitation of “a poly(1,6 hexyl-1,5 pentyl carbonate) diol; and” has been replaced with --a poly(1,6-hexyl carbonate) diol and a poly(1,6 hexyl-1,5 pentyl carbonate) diol; and further wherein--.


In claim 30, lines 8-9, the recitation of “a polyurea-urethane copolymer molecular formed from a reaction mixture that does not include the polycarbonate diol” has been replaced with --a polyurea-urethane copolymer formed from the comparative reaction mixture--.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 06/02/2021 (“Amendment”). Claims 6-10, 22, 26, 29, and 30 are currently under consideration. The Office acknowledges the amendments to claims 6, 22, 26, 29, and 30, as well as the cancellation of claim 21. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. The double patenting rejections are withdrawn in view of the 06/02/2021 terminal disclaimer.
Reasons for allowance may be found in the Non-Final Rejection of 03/03/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.







/ANDREY SHOSTAK/Examiner, Art Unit 3791